United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Hartford, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-728
Issued: July 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 22, 2007 appellant filed a timely appeal from a December 1, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs that denied her request for
reconsideration and an October 17, 2006 decision that denied her traumatic injury claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over both the merit and
nonmerit decisions.
ISSUES
The issues are: (1) whether appellant met her burden of proof in establishing that she
sustained a traumatic injury in the performance of duty; and (2) whether the Office properly
denied her reconsideration request without conducting a merit review.
FACTUAL HISTORY
On August 29, 2006 appellant, then a 43-year-old mail carrier, filed a traumatic injury
claim alleging that she sustained an injury to her right shoulder when she “turned wrong,” while
carrying a heavy bag of mail on August 1, 2006. She did not stop work.

By letter dated September 15, 2006, the Office requested additional information
concerning appellant’s claim. In a September 21, 2006 response, appellant explained that on the
date of her claimed injury she was carrying a heavy bag of mail while walking her route when
she “turned wrong walking down some stairs and … felt a pull” in her right shoulder.
Appellant submitted an August 3, 2006 x-ray request from Vernon Walk-In Medical Care
Center and a treatment note from a Dr. Goldberg1 indicating that she was experiencing shoulder
pain. In a space provided for a diagnosis, Dr. Goldberg: “R shoulder.” Portions of the treatment
note are illegible.
By decision dated October 17, 2006, the Office denied appellant’s traumatic injury claim.
The Office determined that the August 1, 2006 incident occurred as alleged but that the medical
evidence was insufficient to establish an injury. Appellant requested reconsideration on
November 11, 2006.
By decision dated December 1, 2006, the Office denied appellant’s reconsideration
request without conducting a merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disabilities and/or specific
conditions for which compensation is claimed are causally related to the employment injury.3
These are the essential elements of each and every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6 As part of this burden, the

1

Dr. Goldberg’s full name and specialty are not discernable from the record.

2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id.

2

claimant must present rationalized medical evidence based upon a complete factual and medical
background showing causal relationship.7
ANALYSIS -- ISSUE 1
The Board finds that appellant did not meet her burden of proof in establishing that she
sustained a traumatic injury on August 1, 2006. The record reflects that the claimed employment
incident, carrying a mail bag, occurred as alleged. However, the medical evidence does not
provide a clear diagnosis and does not provide a physician’s opinion that carrying a mail bag that
day caused or contributed to a diagnosed condition.
Appellant submitted an August 3, 2006 x-ray request from a medical care center and a
treatment note, from a Dr. Goldberg, both of which are only partially legible. These reports are
insufficient to establish the claim because they do not address how or why a diagnosed medical
condition was caused or aggravated by the carrying of a mail bag on August 1, 2006. The
reports lack a firm diagnosis of injury to the right shoulder and provide no history of the
August 1, 2006 incident. As noted, part of appellant’s burden of proof includes the submission
of rationalized medical evidence showing a causal relationship between a diagnosed condition
and her employment activity on the date in question. Accordingly, the Board finds that the
medical evidence of record is insufficient to establish that appellant sustained a traumatic injury
in the performance of duty, as it does not address causal relationship between the carrying of a
mail bag on August 1, 2006 and a diagnosed condition.8
LEGAL PRECEDENT -- ISSUE 2
Under section 8128 of the Act, the Office has discretion to grant a claimant’s request for
reconsideration and reopen a case for merit review. Section 10.606(b)(2) of the implementing
federal regulations provides guidance for the Office in using this discretion.9 The regulations
provide that the Office should grant a claimant merit review when the claimant’s request for
reconsideration and all documents in support thereof:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by [the
Office]; or

7

Joseph T. Gulla, 36 ECAB 516 (1985).

8

The Board notes that appellant submitted an additional medical report on appeal. However, the Board cannot
consider this evidence for the first time on appeal because the Office did not consider this evidence in reaching its
final decision. The Board’s review is limited to the evidence in the case record at the time the Office made its final
decision. 20 C.F.R. § 501.2(c).
9

20 C.F.R. § 10.606(b)(2).

3

“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”10
Section 10.608(b) provides that when an application for review of the merits of a claim
does not meet at least one of the three requirements enumerated under section 10.606(b)(2), the
Office will deny the application for reconsideration without reopening the case for a review on
the merits.11 When reviewing an Office decision denying a merit review, the function of the
Board is to determine whether the Office properly applied the standards set forth at section
10.606(b)(2) to the claimant’s application for reconsideration and any evidence submitted in
support thereof.12
ANALYSIS -- ISSUE 2
The Board finds that the Office properly denied appellant’s reconsideration request. As
noted, section 10.606(b)(2), requires that a request for reconsideration either assert that the
Office misapplied or misinterpreted a point of fact or law, advance a new legal argument or
include new and relevant evidence.13 Appellant’s request for reconsideration did not meet any of
the above listed criteria. She did not assert that the Office misapplied or misinterpreted a point
or fact of law, nor did she advance a new legal argument. The record does not reflect that
appellant submitted any new medical or factual evidence with her request for reconsideration.
Accordingly, the Office properly denied her request for reconsideration without conducting a
merit review as she failed to meet any of the above listed criteria.
CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing that she
sustained a traumatic injury in the performance of duty and that the Office properly denied
appellant’s request for reconsideration without conducting a merit review.

10

Id.

11

20 C.F.R. § 10.608(b).

12

Annette Louise, 54 ECAB 783 (2003).

13

See supra note 10.

4

ORDER
IT IS HEREBY ORDERED THAT the December 1 and October 17, 2006 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: July 9, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

